The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
This office action has been issued in response to the response filed 3/1/22.  Claims 1-20 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of amended grounds of rejection necessitated by amendments to the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.   Accordingly, this action is made FINAL. 

  

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keeler et al. (US PGPUB # 20110106804) in view of Xie (US patent # 11042316) further in view of Wilson (US patent # 6032207).  
	With respect to independent claims 1, 12, 20 Keeler discloses:  A memory controller [storage device 10 operates as a controller of memory resources – Keeler fig 1] comprising: 
	a map buffer configured to store map segments loaded from a memory device [buffer 16 configured to store map segments loaded from a memory device – Keeler 0025]; 
	a descriptor queue configured to store descriptors corresponding to the map segments, based on a plurality of addresses of the map buffer [descriptor queue 56 configured to store descriptors corresponding to the map segments – Keeler fig 2]; and 
	a write queue configured to store at least one of the descriptors and at least one of the plurality of addresses of the map buffer [descriptor queue 56 understood to be comprised of a plurality of write queues configured to store at least one of the descriptors and at least one of the plurality of addresses of the map buffer – Keeler fig 2];
	a descriptor controller [file management system 48 operating in conjunction with search hardware 0002 – Keeler fig 1; data storage controller 1212 - Xie fig 12 in view of control mechanism 22-20 – Wilson fig 1] configured to search for a target descriptor among the stored descriptors based on a logical address received from a host [descriptor entries are associated with the physical data blocks of the solid-state media and supplement the LBA extent entries by providing information relating to the physical data blocks. The combination of the LBA extent entries and the descriptor entries reduce search times and memory bandwidth, while also improving data block management – Keeler 0016], and reorder the stored descriptors while searching for the target descriptor [reorder the first buffer such that individual data contents in the first buffer are grouped near headers associated with the individual data contents - Xie abstract, col 7 lines 26-43];
	wherein the descriptor controller: 
	reads a descriptor of a selected address among the plurality of addresses [read/compare functionality – Xie claim 2 in view of Wilson fig 4-6 in view of col 7 lines 18-34 which teaches searching/traversing a queue efficiently wherein inserting an element into a sorted queue involves searching and re-ordering the queue, in the process of inserting or removing an element from the queue]; 
	compares the descriptor of the selected address and a pop-up descriptor which is a descriptor of a previous address of the selected address [read/compare functionality in the course of walking/traversing/searching a queue – Xie claim 2 in view of Wilson fig 4-6 in view of col 7 lines 18-34 which teaches searching/traversing a queue efficiently wherein inserting an element into a sorted queue involves searching and re-ordering the queue, in the process of inserting or removing an element from the queue]; 
	stores the descriptor of the selected address and the previous address of the selected address in the write queue [key cache buffers/stores descriptors and items from queue Wilson fig 1, 3-4]; and 
	updates the descriptor queue based on the descriptor and the previous address stored in the write queue [queue update – Wilson fig 4-6].
	Keeler does not explicitly disclose “reordering” the stored descriptors while searching for the target descriptor while traversing a queue.	
	Nevertheless, in the same field of endeavor Xie teaches reordering data and descriptors corresponding to mappings in the course of deduplication and searching for descriptors corresponding to LBA/PBA mappings [Xie abstract, col 7 lines 26-43].  And Wilson teaches searching/traversing a queue efficiently wherein inserting an element into a sorted queue involves searching and re-ordering the queue, in the process of inserting or removing an element from the queue [Wilson fig 4-6 in view of col 7 lines 18-34].
	Therefore the combination of Keeler/Xie/Wilson teaches all limitations of the instant claim.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reorder stored data/metadata/descriptors while searching for a target in the invention of Keeler as taught by Xie because it would be advantageous for grouping like data along with headers/descriptors corresponding to said data, so that the grouped data may be managed as a unit more efficiently, at least to the extent that it may decrease write amplification and flash memory degradation  (Xie abstract in view of col 3 lines 13-54). 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to “reorder” elements in a queue while searching/traversing the queue because it would be advantageous to efficiently search a queue data structure and to reorder the queue upon insert/remove operations performed on the queue, thereby reducing search time and improving overall memory system performance (Wilson col 2 lines 24-26, col 3 lines 40-46).
		With respect to dependent claim 2, 13 Keeler/Xie/Wilson discloses wherein the descriptor controller reads the descriptor of the selected address of the plurality of addresses, among the stored descriptors, and searches for the target descriptor, changing the selected address until the descriptor of the selected address matches the target descriptor [an LBA 106 may be received by the FTL 102. The FTL 102 may perform translation on the LBA 106 into a physical block address (PBA) which, in the illustrated example, may take the form of an ECC unit address 108. Once the ECC unit matching the PBA (e.g. ECC unit 114 or 116) is found in the ECC units 104, the headers 118 may be searched for the header containing the received LBA 106. Next, the data piece pointed to by the header may be found from among the data portion 120 using the length and offset values in the header - Xie col 4 lines 24-33 in view of Wilson col 3 lines 15-33].
	With respect to dependent claim 3, 14 Keeler/Xie/Wilson discloses wherein the descriptor controller determines a searching direction in which the target descriptor is searched for, based on a result of comparison between the target descriptor and a reference descriptor [an LBA 106 may be received by the FTL 102. The FTL 102 may perform translation on the LBA 106 into a physical block address (PBA) which, in the illustrated example, may take the form of an ECC unit address 108. Once the ECC unit matching the PBA (e.g. ECC unit 114 or 116) is found in the ECC units 104, the headers 118 may be searched for the header containing the received LBA 106. Next, the data piece pointed to by the header may be found from among the data portion 120 using the length and offset values in the header - Xie col 4 lines 24-33 in view of Wilson col 3 lines 15-33].
	With respect to dependent claim 4, 15 Keeler/Xie/Wilson discloses wherein, when the target descriptor is greater than the reference descriptor, the descriptor controller searches for the target descriptor in a direction in which the selected address decreases in the descriptor queue [Wilson col 3 lines 15-33].
	With respect to dependent claim 5, 16 Keeler/Xie/Wilson discloses wherein, when the target descriptor is less than or equal to the reference descriptor, the descriptor controller searches for the target descriptor in a direction in which the selected address increases in the descriptor queue [Wilson col 3 lines 15-33].
	With respect to dependent claim 6, 17 Keeler/Xie/Wilson discloses wherein the reference descriptor is determined to be an average value or a median value among descriptors corresponding to a plurality of map segments stored in the memory device [Wilson col 7 lines 18-34].
	With respect to dependent claim 7, 18 Keeler/Xie/Wilson discloses wherein the descriptor controller reorders the stored descriptors in an ascending order based on the plurality of addresses [Wilson col 2 lines 45-54].
	With respect to dependent claim 8, 19 Keeler/Xie/Wilson discloses wherein the descriptor controller reorders the stored descriptors in a descending order based on the plurality of addresses [Wilson col 2 lines 45-54].
	With respect to dependent claim 9 Keeler/Xie/Wilson discloses wherein the write queue is configured to store descriptor information for reordering the stored descriptors, and wherein the descriptor controller is configured to set a minimum value or a maximum value of one or more descriptors read from the descriptor queue to the pop-up descriptor [write queue taught in claim 6 of Wilson; write buffer – Xie col 7 lines 26-43; a minimal value of zero or maximal value of n may be set for values corresponding to descriptors in a queue - Wilson col 2 line 64 – col 3 line 7].
	With respect to dependent claim 10 Keeler/Xie/Wilson discloses wherein, when the descriptor of the selected address differs from the target descriptor, the descriptor controller stores, in the write queue, the descriptor information including the descriptor of the selected address and the previous address of the selected address based on a result of comparison between the descriptor of the selected address and the pop-up descriptor, and updates the descriptor of the selected address in the descriptor queue to the pop-up descriptor [FTL updates occur as a function of descriptor comparisons as entries are inserted/reordered in the queue - Xie col 7 lines 26-43 & col 8 lines 20-40 in view of Wilson col 7 lines 18-34].
	With respect to dependent claim 11 Keeler/Xie/Wilson discloses wherein, when the descriptor of the selected address differs from the target descriptor, the descriptor controller updates the descriptor queue based on descriptor information previously stored in the write queue, depending on a result of comparison between the descriptor of the selected address and the pop-up descriptor [FTL updates occur as a function of descriptor comparisons as entries are inserted/reordered in the queue - Xie col 7 lines 26-43 & col 8 lines 20-40 in view of Wilson col 7 lines 18-34]. 


Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 14-15 that “Thus, Keeler fails to teach at least a descriptor controller configured to search for a target descriptor among stored descriptors based on a logical address received from a host, and reorder the stored descriptors while searching for the target descriptor, wherein the descriptor controller: reads a descriptor of a selected address among a plurality of addresses; compares the descriptor of the selected address and a pop-up descriptor which is a descriptor of a previous address of the selected address; stores the descriptor of the selected address and the previous address of the selected address in a write queue; and updates a descriptor queue based on the descriptor and the previous address stored in the write queue, as recited in claim 1.”         [The examiner respectfully submits that amended grounds of rejection necessitated by amendments to the claims have rendered the remarks moot. Particularly, in view of read/compare functionality – Xie claim 2 in view of Wilson fig 4-6 in view of col 7 lines 18-34 which teaches searching/traversing a queue efficiently wherein inserting an element into a sorted queue involves searching and re-ordering the queue, in the process of inserting or removing an element from the queue].
Regarding applicant’s arguments on page 15-16 that “According to the amended claim 1, the claimed write queue stores at least one of descriptors and at least one of addresses of a map buffer; and the claimed descriptor controller reads a descriptor, compares the descriptor, stores the descriptor, and updates a descriptor queue based on the descriptor and an address stored in the write queue. At col. 1, line 66 through col. 2, line 2 of Xie, Xie discloses “[t]he deduplication control circuit may also be configured to reorder the first buffer such that individual data contents in the first buffer are grouped near headers associated with the individual data contents.” At col. 7, lines 32-43 of Xie, Xie discloses “[o]nce the buffer is full, the buffered data may be reordered and written to storage. In some examples, the LBAs may be reordered or grouped according to the duplication information obtained till this point such that LBAs sharing a particular data body (e.g. associated with the same data content) may be grouped together. Then, the LBAs in each duplication group may be written into the same storage location (e.g. ECC unit), where a single copy of the data piece may be stored and pointed to by all the headers corresponding to the shared data (e.g. the data piece may be shared by multiple headers).” As such, Xie merely discloses that, when a buffer is full, the buffered data may be reordered and written to storage. However, Xie does not disclose or imply reading a descriptor, comparing the descriptor, storing the descriptors, and updating a descriptor queue based on the descriptor and an address stored in a write queue. Thus, Xie fails to teach at least a descriptor controller configured to search for a target descriptor among stored descriptors based on a logical address received from a host, and reorder the stored descriptors while searching for the target descriptor, wherein the descriptor controller: reads a descriptor of a selected address among a plurality of addresses; compares the descriptor of the selected address and a pop-up descriptor which is a descriptor of a previous address of the selected address; stores the descriptor of the selected address and the previous address of the selected address in a write queue; and updates a descriptor queue based on the descriptor and the previous address stored in the write queue, as recited in claim 1.”	 [The examiner respectfully submits that although Xie on its own might be limited as such, the combination of Xie at least with Wilson teaches the limitation in question to the extent that the combination of references teach read/compare functionality – Xie claim 2 in view of Wilson fig 4-6 in view of col 7 lines 18-34 which teaches searching/traversing a queue efficiently wherein inserting an element into a sorted queue involves searching and re-ordering the queue, in the process of inserting or removing an element from the queue”].
 Regarding applicant’s arguments on page 16-17 that “Furthermore, Wilson, although not applied in rejecting the above quoted features of claim 1, fails to make up for the deficiencies of Keeler and Xie, as Wilson is silent as to the claimed descriptor controller of reading a descriptor, comparing the descriptor, storing the descriptors, and updating a descriptor queue based on the descriptor and an address stored in a write queue. Thus, Wilson fails to teach at least a descriptor controller configured to search for a target descriptor among stored descriptors based on a logical address received from a host, and reorder the stored descriptors while searching for the target descriptor, wherein the descriptor controller: reads a descriptor of a selected address among a plurality of addresses; compares the descriptor of the selected address and a pop-up descriptor which is a descriptor of a previous address of the r queue based on the descriptor and the previous address stored in the write queue, and updates a descriptor queue based on the descriptor and the previous address stored in the write queue, as discussed for claim 1.”  [The examiner respectfully submits that the combination of references, particularly in view of Wilson teaches the limitation in question to the extent that the combination of references teach read/compare functionality in the course of updating a queue – Xie claim 2 in view of Wilson fig 4-6 in view of col 7 lines 18-34 which teaches searching/traversing a queue efficiently wherein inserting an element into a sorted queue involves searching and re-ordering the queue, in the process of inserting or removing an element from the queue”].
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133